Citation Nr: 1639037	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  10-49 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for left hand carpal tunnel syndrome prior to June 26, 2013.

2.  Entitlement to an initial rating in excess of 20 percent for left hand carpal tunnel syndrome since June 26, 2013.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, anxiety, and depression, and to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from August 1982 to August 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico (hereinafter Agency of Original Jurisdiction (AOJ)) which granted service connection for left hand carpal tunnel syndrome and awarded a 10 percent rating effective January 7, 2009.  In a rating decision dated November 2015, the AOJ awarded a 20 percent rating for left hand carpal tunnel syndrome effective June 26, 2013.  As the maximum award was not granted, the claim remains on appeal as the maximum benefits available were not awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).

In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic files, including Virtual VA and Veterans Benefit Management System (VBMS) claims files.  All records are now in these electronic systems.


FINDINGS OF FACT

1.  Prior to June 26, 2013, the Veteran's left hand carpal tunnel syndrome more nearly approximated the criteria for moderate incomplete paralysis.

2.  In November 2015 written statements, the Veteran and his representative clearly and unambiguously indicated the Veteran's intent that he would be satisfied for a 20 percent rating for left hand carpal tunnel syndrome if awarded for the entire appeal period.

3.  In a November 2015 written statement, the Veteran requested to withdraw from appellate consideration the issue of entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, anxiety, and depression, and to include as secondary to service-connected disability.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, left hand carpal tunnel syndrome has met the criteria for a 20 percent evaluation for the entire appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.10, 4.20, 4.124a, Diagnostic Code 8515 (2016).

2.  The criteria for withdrawal of the Veteran's substantive appeal on the issue of entitlement to an initial rating in excess of 20 percent for left hand carpal tunnel syndrome have been met.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.202, 20.204.

3.  The criteria for withdrawal of the Veteran's substantive appeal on the issue of entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, anxiety, and depression, and to include as secondary to service-connected disability have been met.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.202, 20.204.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As discussed further below, the Board's decision below grants the full benefits sought on appeal.  Thus, any discussion of VA's compliance with its duty to notify and duty to assist requirements as they relate to these claims would serve no useful purpose.




Initial 10 percent rating for left hand carpal tunnel syndrome prior to June 26, 2013

The Veteran seeks a 20 percent rating for left hand carpal tunnel syndrome effective to the date of his claim.  See Written Statements from the Veteran and his representative received in November 2015.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  Relevant regulations do not require that all cases show all findings specified by the Schedule; however, findings sufficient to identify the disease and the resulting disability and, above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. §§ 4.7, 4.21.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

In establishing the appropriate initial assignment of a disability rating, the proper scope of evidence includes all medical evidence submitted in support of the veteran's claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability rating has been challenged or appealed, it is possible for a veteran to receive a staged rating.  A staged rating is an award of separate percentage evaluations for separate periods, based on the facts found during the appeal period.  Id. at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (in determining the present level of a disability for any increased evaluation claim, the Board must consider staged ratings).

The Veteran's right hand is his dominant hand.  See June 2013 VA Examination.  His left hand carpal tunnel syndrome is rated as minor under Diagnostic Code 8515.

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123.  The maximum rating which may be assigned for neuritis not characterized by organic changes as noted above will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124.

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  The ratings for peripheral nerves are for unilateral involvement; when bilateral, they are combined with application of the bilateral factor.  Id. 

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury and the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.

Descriptive words such as "slight," "moderate" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision.  38 U.S.C.A. § 7104 (a); 38 C.F.R. §§ 4.2, 4.6.

However, VA's Adjudication Manual does provide guidance in evaluating the severity of nerve paralysis.  According to the Manual, "mild" incomplete paralysis is demonstrated by subjective symptoms or diminished sensation.  M-21, III.iv.4.G.4.b.  "Moderate" incomplete paralysis is manifested by the absence of sensation confirmed by objective findings.  Id.  "Severe" incomplete paralysis is manifested when more than sensory findings are demonstrated, such as atrophy, weakness, and diminished reflexes.  Id.

DC 8515 provides the rating criteria for paralysis of the median nerve, and therefore neuritis and neuralgia of that nerve.  38 C.F.R. § 4.124a, DC 8515.  Complete paralysis of the median nerve, which is rated as 60 percent disabling for the minor extremity, contemplates the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of left thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances. 

For the minor extremity, a 10 percent rating is warranted for mild incomplete paralysis, a 20 percent rating is warranted for moderate incomplete paralysis, and a higher 40 percent evaluation is warranted for severe incomplete paralysis of the major median nerve.  DC 8615 refers to neuritis of the median nerve while DC 8715 refers to neuralgia of the median nerve.

In August 2008, the Veteran sought VA treatment for left wrist pain and numbness in his left fingers, and VA recommended a private nerve conduction study.  In September 2008, the Veteran sought treatment from a private physician and reported pain, numbness, stiffness, and loss of sensation in his left hand.  The private physician diagnosed him with left hand carpal tunnel syndrome.  In October 2008, the Veteran underwent a nerve study and was diagnosed with bilateral carpal median nerve entrapment, with no evidence of radiculopathy.  See also October 2008 VA Treatment Records; December 2008 Private Medical Records.

During a January 2009 VA examination, the Veteran had numbness and pain in his left hand, with motor and sensory abnormalities in the median nerve.  In particular, the Veteran had 4/5 muscle strength which affected hand grip.  There was decreased sensation to vibration and light touch, but normal position sense.  There were no reflex abnormalities or atrophy.  The Veteran was diagnosed with bilateral carpal tunnel syndrome with neuritis and neuralgia present in the left side.  He did not have any paralysis.

October 2009 VA treatment records reflect that the Veteran had decreased range of motion in his wrists because of pain.  In December 2009, he had numbness in his left hand, and he underwent an electrodiagnostic test which showed bilateral moderate carpal tunnel syndrome.  February 2010 VA treatment records also reflect a diagnosis of bilateral moderate carpal tunnel syndrome.

April 2010 VA treatment records reflect that the bilateral carpal tunnel syndrome was stable at that time, and October 2010 VA treatment records reflect numbness in the middle finger of his left hand.

The record reflects that the Veteran has reported and be treated for numbness and pain in his left wrist, hand, and fingers.  Following an electrodiagnostic test, he was diagnosed with moderate bilateral carpal tunnel syndrome.  The initial January 2009 VA examination demonstrated 4/5 muscle strength which affected hand grip, and decreased sensation to vibration and light touch.  Resolving reasonable doubt during this time period in the Veteran's favor, the Board finds that a 20 percent rating for left hand carpal tunnel syndrome is warranted for the entire appeal period.  See generally M-21, III.iv.4.G.4.b.

As addressed below, the Veteran has expressed his satisfaction with a 20 percent rating for left hand carpal tunnel syndrome for the entire appeal period.  Thus, as addressed below, the Board need not discuss entitlement to further compensation on a schedular or extraschedular basis.



Withdrawn Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.

A withdrawal of a claim is only effective where the withdrawal is explicit, unambiguous, and done with a full understanding of the consequences of such action on the part of the claimant.  DiLisio v. Shinseki, 25 Vet. App. 45, 57 (2011).  A claimant may withdraw a claim for a higher disability rating when he or she expresses satisfaction with the assigned rating, even when less than the maximum, available benefit has been granted.  See AB, 6 Vet. App. at 38.

In separate November 2015 statements, the Veteran and his representative both clearly and unambiguously indicated that the Veteran wished to withdraw the issue of entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, anxiety, and depression, and to include as secondary to service-connected disability.  This claim, therefore, is dismissed.
	
Also, in a written statement received on November 16, 2015, the Veteran acknowledged a November 2015 supplemental statement of the case which awarded him a 20 percent rating for left hand carpal tunnel syndrome and asserted that "I request to cancel/withdraw the appeal" to this issue as "I am currently satisfied with my assigned ratings."  Simultaneously, the Veteran's representative submitted a written statement asserting their understanding that the Veteran wished to withdraw the claim for an "[e]valuation of Left hand carpal tunnel syndrome currently evaluated as 20 percent disabling."

However, in a Notice of Disagreement (VA Form 21-0958) received on November 18, 2015, the Veteran expressed his disagreement with the "Effective Date of Award" by stating as follows:

I maintain that the effective date for the assignment of 20 percent should be 12/15/2009; the condition was moderate and I had filed a claim for the increase during 12/2009.  Hence, there is evidence at the VAMC to support a 20 percent evaluation for the left hand CTS from 12/2009.

Also on November 18, 2016, the Veteran's representative interpreted the Veteran's written statement as an NOD on the following issue:

Entitlement to an earlier effective date prior to June 26, 2013, for the assignment of 20 percent evaluation for left hand carpal tunnel syndrome; it is maintained that the effective date should be during December 2009.

Thus, the totality of all written statements reflects that the Veteran seeks a 20 percent rating for left hand carpal tunnel syndrome effective to the date of claim - rather than the staged rating assigned by the AOJ.

Notably, the Veteran has filed an appeal with respect to the initial rating assigned for left carpal tunnel syndrome following an award of service connection.  The award of service connection is effective January 7, 2009.  As discussed in the INTRODUCTION, the Veteran has been assigned a staged rating for the appeal period with a 20 percent rating assigned effective June 26, 2013.  Under AB and Fenderson, the Veteran's appeal was not terminated when the 20 percent rating was assigned effective June 26, 2013 as the maximum benefits were not assigned for the entire appeal period - which extends to January 7, 2009.  Thus, the Veteran and his representative misunderstood that entitlement to an initial rating of 20 percent (or higher) effective prior to June 26, 2013 remained on appeal.

The Board has the duty to determine its jurisdiction in accord with the Veteran's stated intent.  Here, the Veteran and his representative have clearly and unambiguously reflected an intent to seek a 20 percent rating effective to the date of claim - stated as December 2009 but actually earlier in time to January 7, 2009.  The Board's decision above has awarded this benefit.  In short, the Board has awarded the benefit sought on appeal with respect to the appropriate rating assigned for left hand carpal tunnel syndrome beyond the period of time requested by the Veteran.  As such, the Board finds that the award of a 20 percent rating for left hand carpal tunnel syndrome for the entire appeal period satisfies the Veteran's appeal as expressly stated by the Veteran.  As such, there is no further controversy before the Board and the claim for an initial rating greater than 20 percent for left hand carpal tunnel syndrome must also be dismissed.


ORDER

An initial disability rating of 20 percent for left hand carpal tunnel syndrome, effective for the entire appeal period, is granted subject to the laws and regulations governing the award of monetary benefits.

The claim for an initial disability rating greater than 20 percent for left hand carpal tunnel syndrome is dismissed.

The appeal as to the issue of entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, anxiety, and depression, and to include as secondary to service-connected disability, is dismissed.




____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


